Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 16, 2020 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “…is configured to…” in claim 1.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael T. Ho on February 3, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 7-22 (Cancelled).

Allowable Subject Matter
Claims 1-6 and 23 are allowable. Claim 5, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species I-VIII, as set forth in the Office action mailed on April 8, 2020, is hereby withdrawn and claim 5 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is a statement of reasons for the indication of allowable subject matter: The Examiner’s updated search notes the prior cited Kropewnicki; Thomas J. et al. (US 6440864 B1) and equivalent/related disclosures (US 6310755 B1, US 6462928 B1, US 6490146 B2, US 6538872 B1, US 7306696 B2). See the Examiner’s October 16, 2020 final rejection for analysis thereunder. Kropewnicki, and related disclosures, do not teach, alone or in combination, equivalent structure that is “configured to” as claimed noting that the generic place holder is equivalent to “means for” (MPEP 2181).
The Examiner’s updated seach notes prosecution history in 15313990 (US 20170200622 A1-Fig.12, 14, 17) which yielded additional references of CN 101922437 A, and JP 2005-180279 with notable yet non-anticipating and non-obvious structure over the allowed claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200105509 A1
US 20200047225 A1

US 20180274615 A1
US 20180061679 A1
US 20180003178 A1
US 20170350395 A1
US 20170200622 A1
US 20170122298 A1
US 20160254171 A1
US 20160002787 A1
US 20150292083 A1
US 20140134827 A1
US 20110265951 A1
US 20110265884 A1
US 20100071549 A1
US 20100071548 A1
US 20090188524 A1
US 20050217993 A1
US 20040094091 A1
US 20030173020 A1
US 20030074954 A1
US 10329668 B2
US 9869022 B2
US 9355886 B2

US 8235001 B2
US 8202393 B2
US 7926446 B2
US 7306696 B2
US 6953739 B2
US 6673673 B1
US 6538872 B1
US 6490146 B2
US 6462928 B1
US 6440864 B1
US 6310755 B1
US 6074486 A
CN 101922437 A
JP 2005-180279
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.